Citation Nr: 1035215	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-04 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
May 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  In 
that rating decision, the RO declined to reopen a previously 
denied claim for service connection for PTSD, because no new and 
material evidence had been received. 

In March 2007, the Veteran testified before the undersigned 
during a hearing held at the RO.  During the hearing, the 
undersigned identified the issue on appeal and he noted what 
pertinent evidence was outstanding and might assist in 
substantiating the claim for service connection for PTSD.  
Additionally, the Veteran through his testimony, with the 
assistance of his representative, demonstrated actual knowledge 
of the elements necessary to substantiate the claim.  See Bryant 
vs. Shinseki, 23 Vet. App. 488 (2010).   A copy of the hearing 
transcript has been associated with the claims folder. 

In a September 2007 decision, the Board reopened the previously 
denied claim on the basis that new and material evidence of a 
diagnosis for PTSD had been submitted, and it remanded the 
current matter for additional development.  The Board instructed 
the Agency of Original Jurisdiction (AOJ) to provide the Veteran 
with additional notice, to obtain outstanding pertinent VA 
treatment records, to ask the Veteran to the submit additional 
details surrounding his alleged inservice stressors, and then to 
request that the Army and Joint Services Records and Research 
Center (JSRRC) attempt to verify any reported stressor.  
Conditioned upon the verification of any inservice stressor 
event, the AOJ was instructed to schedule the Veteran for a VA 
examination. 

The Board is cognizant that during the pendency of this appeal, 
the Court of Appeals for Veterans Claims (Court) in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) held that VA should consider 
alternative current conditions within the scope of the filed 
claim.  Id.  While a preliminarily review the case at hand shows 
that Clemons would be applicable, VA has previously considered 
whether the Veteran's claim for service connection for 
psychiatric disorders (schizophrenia and depression).  A November 
1998 rating decision denied the claim.  The Veteran has not 
sought to reopen his previously denied claim, and as such, they 
will not be considered as part of the Veteran's claim here.


FINDINGS OF FACT

1.  The evidence supports the Veteran's account of witnessing a 
fellow serviceman being electrocuted. 

2.  The record does not show that the Veteran's alleged in-
service stressors of taking on enemy fire while onboard his ship 
and being interrogated by KGB are consistent with the places, 
types and circumstances of his service. 

3.  The weight of the medical evidence is against the 
establishment of a current diagnosis of PTSD in accordance with § 
4.125(a) (conforming to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) that is etiologically 
related to a verified inservice stressor event.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 4.125 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

In December 2003, prior to the February 2004 RO decision in the 
matter, VA sent a letter to the Veteran that addressed some 
notice elements concerning his claims.  The letter informed the 
Veteran of what evidence is required to substantiate the claims, 
and apprised the Veteran as to his and VA's respective duties for 
obtaining evidence.  By the way of an October 2007 notice letter, 
VA also informed the Veteran how it determines the disability 
rating and the effective date for the award of benefits if 
service connection is to be awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Board finds that the VCAA duty to 
notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  It is noted that the 
Veteran identified outstanding VA treatment records from VA 
Medical Centers in Biloxi and New Orleans.  The record reflects 
that an unsuccessful attempt was made to obtain those outstanding 
records.  An April 2008 response shows that no records were 
available for the Veteran from those facilities.  Although the 
Veteran was not notified of the inability to obtain the VA 
treatment records prior to the re-adjudication of the claim in an 
April 2010 supplemental statement of the case, the Board finds 
that the Veteran has had a meaningful opportunity to participate 
in the development of his claims, and he is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In any event, the Veteran has not demonstrated any prejudice with 
regard to the absence of notice prior to the most recent 
adjudication of the claim. See Shinseki v. Sanders, 129 S.Ct.1696 
(2009) (Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).

Additionally, the Veteran was provided with a VA examination in 
March 2010, in which the examiner determined whether the Veteran 
had a current diagnosis of PTSD that was etiologically related to 
an inservice stressor event.  The VA examination report is 
adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing 
reasons, the Board therefore finds that VA has satisfied its duty 
to notify and its duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection for PTSD

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  38 U.S.C.A. §§ 
1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Psychoses are on the list of chronic diseases subject 
to presumptive service connection; and, the applicable 
presumptive period is one year.  38 C.F.R. § 3.307(a)(3).  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition pursuant to 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible 
supporting evidence that the claimed in-service stressors 
actually occurred; and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f).  

During the pendency of this appeal, the VA law and regulation 
governing service connection for PTSD have been amended.  

Effective July 12, 2010, VA has amended its adjudication 
regulations governing service connection for posttraumatic stress 
disorder (PTSD) by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 
39843-133 (July 13, 2010).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.
In this case, the Veteran seeks service connection for PTSD.  The 
Veteran stated that, while he was stationed in Vietnam, he was 
exposed to enemy fire when his ship landed to convey troops in 
Chu Lia.  He also reports additional non-combat incidents.  He 
reported that he inhaled toxins and he was unable to breathe 
until resuscitated by another soldiers.  He also reported an 
incident where he witnessed a soldier being electrocuted on a 
power line.  Last, he alleged that he had been interrogated by a 
"KGB" officer with hypnosis and drug influences.  

A review of the Veteran's service records shows he was stationed 
on board the U.S.S. Westchester from July 1969 to July 1971 and 
on board the U.S.S. Defiance from September 1971 to January 1972.  
He received the Vietnam Service Medal (VSM) with a bronze star 
and the Vietnam Campaign Medal (VCM).  

A response from the Army and Joint Services Records and Research 
Center (JSRRC) was able to confirm that in November 1969, a 
sailor suffered an electrical shock from an electric welder while 
on deck, and he was later declared dead as a result of 
electrocution.  

Additionally, JSRRC also confirmed that while the Veteran was 
stationed onboard the U.S.S. Westchester, it was beached at Vung 
Tau, in the Republic of Vietnam from July 1970 to August 1970 to 
provide ammunitions and fuel in support of military operations.  
It was noted that during the ship's deployment, nine of the 
ship's sailors received the Combat Action Ribbon (CAR) for coming 
under enemy small arms and rocket fire while they were transiting 
the Bo De River in the ship's small landing craft.  The Veteran 
was not listed as one of these award recipients and none of the 
histories review by JSRRC documented any incidents described by 
the Veteran.  It was noted that there were no reports of enemy 
fire or landing of troops at Chu Lai as the veteran reported.  It 
was also noted that "[t]he history does not document the 
incidents as described by [the veteran]."  

The service medical records show the Veteran reported a history 
of nervous trouble at his April 1969 enlistment examination.  
Specifically, he reported that his hands trembled as a child, but 
not since.  A November 1971 treatment record shows that the 
Veteran underwent a psychiatric evaluation shortly before his 
separation from service.  It was noted that he sought separation 
from service for reason of conscientious objection to the war.  
On mental status examination, it was noted that no evidence of 
mental illness, disease, or derangement was observed.  There was 
no evidence of depression or psychosis.  No diagnosis was 
provided.  

The report of a January 1972 examination prior to separation 
shows the Veteran received a normal psychiatric evaluation.  On 
the associated report of medical history, the Veteran failed to 
identify whether he experienced any symptoms of mental disorder.  

A June 1988 VA treatment record shows the Veteran was 
hospitalized from May to July 1988 for mental health treatment.  
The hospital summary report shows that his diagnoses were 
schizophrenia, paranoid type, chronic, and mixed substance abuse.  
There was no finding of PTSD. 

At VA psychiatric examination in September 1988, the Veteran 
reported that he was interviewed under the influence of truth 
serum and hypnosis while in the Navy, however, the psychiatrist 
noted that, when the Veteran was questioned closely, he neither 
underwent hypnosis nor had his skin punctured for administration 
of sodium amobarbital.  Rather, the psychiatrist opined that the 
Veteran was taking a variety of street drugs and drinking heavily 
and, under such influence, he suffered from delusions and 
paranoid ideation.  The examiner noted that the Veteran was not 
consistent in his statements and was not truthful in his answers.  
The diagnosis was schizophrenic disorder, paranoid type, chronic, 
in only partial remission.  No diagnosis of PTSD was provided. 

Additional post-service treatment records continue to show mental 
health treatment for substance abuse, adjustment disorder, 
anxiety, and depression.  Some VA treatment record shows that the 
Veteran reported a history of psychiatric problems since the late 
1970's. 

A September 2004 letter from a Vet Center counselor shows the 
Veteran was diagnosed with PTSD in accordance with the criteria 
in DSM-IV based on traumatic experiences he had in service, 
included witnessing a peer get electrocuted while performing 
repairs on the ship's power lines, having his ship taking fire 
from the enemy, falling from the bilges and being unable to 
breathe after inhaling leaking carbon dioxide, and being 
interrogated under hypnosis and the influence of a truth drug.  
The counselor also noted that the Veteran's reports of 
interrogation under hypnosis and truth drugs had been labeled as 
delusions of schizophrenia by previous examiners.  

The Vet Center counselor stated that Veteran had normal entrance 
physical evaluation, but he was discharged in January 1972 
shortly after a psychiatric evaluation made in conjunction with 
his application for discharge from the Navy as a conscientious 
objector.  The counselor opined that his application for 
discharge was one of several indicators that the Veteran was 
experiencing symptoms of PTSD and schizophrenia, paranoid type.  

The next pertinent medical evidence comes from the March 2010 VA 
psychiatric examination.  Based on his review of the medical 
records and the findings from the clinical evaluation, the VA 
examiner found that the Veteran's symptomatology did not support 
a diagnosis for PTSD.  The VA examiner noted that the Veteran's 
only verified inservice stressor involved his witnessing the 
electrocution of another sailor.  The examiner noted that the 
Veteran had reported other alleged inservice stressor events 
involving being interrogated by the "KGB" and volunteering to 
reconnoiter the source of enemy fire on the base where his ship 
was offloading Marines.  While the VA examiner determined that 
the Veteran had been exposed to traumatic stressor (witnessing 
the electrocution), he did not meet the necessary criteria for 
PTSD because he reported no symptoms of re-experiencing of the 
traumatic event.   The VA examiner opined that the Veteran's 
present emotional symptoms were not likely attributable to his 
experiences of witnessing the electrocution, but his current 
diagnosed delusional disorder was related to his history of 
homelessness, substance abuse and childhood abuse.  

As noted above, in order to support an award of service 
connection for PTSD, the evidence of record must show: (1) a 
current diagnosis conforming to DSM-IV; (2) verification of an 
in-service stressor, or a claimed stressor that is consistent 
with the places, types, and circumstances of service and has been 
medically related to the Veteran's fear of hostile military or 
terrorist activity by a VA-related psychiatrist or psychologist; 
and (3) a medical link between the current symptomatology and the 
in-service stressors.    

Initially, the Board reiterates that the Veteran has not asserted 
an intention to reopen his previously denied claim for 
psychiatric disorders, other than PTSD, and as such, the Board 
will not adjudicate that matter further here.  Pertaining 
specifically to the Veteran's claim for service connection for 
PTSD, the Board finds that the evidence of record is against the 
claim. 

Essentially, there is no evidence of a current diagnosis for 
PTSD.  While there is evidence that corroborates the Veteran 
alleged inservice stressor regarding the electrocution of a 
fellow serviceman, there is in fact no competent medical evidence 
that shows a current diagnosis of PTSD related to that stressor.  
Although there is evidence that the Veteran was previously 
diagnosed with PTSD by the Vet Center Counselor, the March 2010 
VA examiner specifically ruled out a diagnosis of PTSD.  

The Board notes the Vet Center diagnosis of PTSD "due to the 
traumatic experiences he had in the Navy" identified all of the 
Veteran's reported inservice stressor events.  The diagnosis was 
rendered prior to any attempts to verify these stressors.  As 
noted above, only the event surrounding the Veteran witnessing 
the electrocution was verified.  The other accounts were not 
supported by any evidence and they were not consistent with the 
Veteran's service.  The Vet Center diagnosis of PTSD does not 
show that the Veteran meets the DSM-IV criteria of diagnosis of 
PTSD based on the single verified stressor, but rather based the 
diagnosis on "several life-threatening events while serving in 
the Navy."   

The Board finds that the 2010 VA examination report and medical 
opinion is more probative than the Vet Center opinion for 
numerous reasons.  First, it is based on only the verified 
inservice stressor events, while the Vet Center diagnosis was 
based on unverified accounts, prior to responses to attempts to 
verify were received.  Second, the VA examination and opinion 
were rendered after a complete review of all the Veteran's 
medical records, including review of the Veteran's complete 
psychiatric history - prior to service, during service, and since 
service.  Third, the VA examination involved a full mental status 
examination.

Moreover, the VA examiner supported his diagnostic impression 
with a rationale in light of the factual findings of the medical 
evidence.  The VA examiner provided findings and a rationale that 
showed that the Veteran did not present with symptoms consistent 
with a diagnosis of PTSD as defined in DSM-IV.  Specifically, the 
examiner stated that the Veteran "does not appear to meet the 
criteria for a posttraumatic stress disorder diagnosis" and 
specifically indicated that he did not re-experience the 
traumatic event.  Rather than a diagnosis of PTSD, the VA 
examiner explained that the Veteran's symptomatology presented as 
delusional disorder, substance abuse and depressive disorder.  In 
short, the VA examiner concluded that the Veteran did not have a 
diagnosis of PTSD related to the sole conceded and verified 
stressor.  

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Without a 
current medical diagnosis of PTSD, VA cannot grant an award of 
service connection.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  . 

The weight of the medical evidence is against a finding that the 
Veteran has a current diagnosis of PTSD related to a confirmed 
inservice stressor event.   Even though, one of the Veteran's 
inservice stressor events was verified, without a current 
diagnosis of PTSD, service connection cannot be awarded.  See 38 
C.F.R. § 3.304(f)

The Board considered whether the Veteran's claimed in-service 
stressor of enemy fire could be consistent with the places, 
types, and circumstances of service.  The Veteran's alleged 
stressor involving taking on enemy fire while onboard his ship 
was not verified, but rather, it was discounted by the evidence 
received from JSRRC.  The evidence they returned did not 
establish that the U.S.S. Westchester took on enemy fire while 
the Veteran was stationed onboard.  Instead, the military records 
specify that the ship's landing craft took enemy fire while 
transiting the Bo De River.  The fact that the records show that 
the nine individuals on board the landing craft (not the Veteran) 
received awards is another indication that the taking of enemy 
fire was not consistent with his service. Veteran   The evidence 
does not show, nor has the Veteran asserted that he was on board 
the ship's landing crafts at that time.  More importantly, the 
information verified that the nine members of the crew who did 
come under enemy fire did receive combat medals.  Given the 
detailed information provided by JSRRC, and the absence of any 
mention of the Veteran in the record,  that is sufficient to show 
that his claimed stressor is not "consistent with the places, 
types and circumstances" of his service. 
 
Additionally, no VA-related psychiatrist or psychologist has in 
any way linked the Veteran's claimed in-service stressor events 
to his current symptomatology.  The March 2010 VA examiner 
specifically found that the Veteran did not meet the criteria for 
a diagnosis of PTSD.  He did not re-experience any traumatic 
event from service.  Even, assuming arguendo, that his reported 
stressor of taking fire on the ship was verified, the Veteran has 
not indicated that he re-experienced this event either.  His 
accounts of symptomatology did not include flashbacks or re-
experiencing traumatic events pertaining to his ship taking enemy 
fire.  The March 2010 VA examination report only shows the 
Veteran providing his story regarding the "interrogation by KGB 
while in Japan", or the verified electrocution, and his 
unsuccessful attempt to participate in a scouting missing to 
determine the source enemy fire at a base on land.  The VA 
examiner noted that the Veteran did not express symptoms of re-
experiencing these events.  Stated simply, the VA examiner found 
that Veteran did not show symptoms re-experiencing a traumatic 
event, which is needed to support a diagnosis for PTSD.  

Based on the foregoing, the Board finds that the evidence of 
record is against the Veteran's claim for service connection for 
PTSD.  There is no current diagnosis of PTSD in accordance with 
DSM-IV that is related to an actual inservice stressor event.  
Moreover, the Veteran's reports of enemy fire are not consistent 
with the places, types, and circumstances of his service.  
Consequently, the benefit-of-the-doubt rule does not apply.   See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53-56.  The claim must be denied.  



ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


